IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTHONY R. BAKER JR.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0604

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 27, 2017.

An appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Anthony R. Baker Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of June 9,

2017, the Court has determined that the Order Denying Defendant’s Motion to

Dismiss for Fruad [sic] Upon the Court is not an appealable order. Fla. R. App. P.

9.140(b). Therefore, the Court lacks appellate jurisdiction. Furthermore, the Court

declines appellant’s request to review the order by petition for writ of certiorari
because appellant has failed to demonstrate that the ruling results in harm that

cannot be remedied on appeal from a final judgment. See Eutsay v. State, 103 So.

3d 181 (Fla. 1st DCA 2012). Accordingly, the appeal is dismissed.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.




                                        2